Citation Nr: 0319383	
Decision Date: 08/07/03    Archive Date: 08/13/03

DOCKET NO.  01-02 657	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to payment or reimbursement of medical expenses 
incurred at the Bonati Institute for outpatient services and 
orthopedic surgery on September 25, 2000, October 5, 2000, 
October 10, 2000, and October 12, 2000.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant, appellant's wife


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel 
INTRODUCTION

The veteran served on active duty from May 1951 to October 
1955.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a November 2000 decision by the Veterans 
Affairs (VA) North Florida-South Georgia Veterans Health 
System, located in Gainesville, Florida, which denied the 
veteran's claim of entitlement to payment or reimbursement of 
unauthorized medical expenses incurred at the Bonati 
Institute for outpatient services and orthopedic surgery on 
September 25, 2000, October 5, 2000, October 10, 2000, and 
October 12, 2000.  The veteran appealed.  In July 2001, the 
Board remanded the claim for additional development.  

A hearing was held in September 2002 at the RO before C.W. 
Symanski, who is the member of the Board rendering the final 
determination in this claim and who was designated by the 
Chairman to conduct that hearing, pursuant to 38 U.S.C.A. 
§ 7102(b) (West 2002).


FINDINGS OF FACT

1.  On September 25, 2000, October 5, 2000, October 10, 2000, 
and October 12, 2000, the veteran received private medical 
treatment for neck and shoulder pain at the Bonati Institute.  

2.  At the time of the veteran's treatment, he was service-
connected for generalized anxiety disorder, depressive 
neurosis, evaluated as 100 percent disabling.  

3.  Payment or reimbursement of the costs of medical services 
rendered by the Bonati Institute on September 25, 2000, 
October 5, 2000, October 10, 2000, and October 12, 2000 was 
not authorized by the VA.

4.  A delay in seeking treatment on September 25, 2000, 
October 5, 2000, October 10, 2000, or October 12, 2000 would 
not have endangered the veteran's life or health.  


CONCLUSION OF LAW

All criteria for reimbursement of unauthorized medical 
expenses for services provided to the veteran at the Bonati 
Institute on September 25, 2000, October 5, 2000, October 10, 
2000, and October 12, 2000 have not been met.  38 U.S.C.A. 
§§ 1710, 1728, 7304 (West 2002); 38 C.F.R. §§ 17.52, 17.53, 
17.120 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-4 75, 
114 Stat. 2096 (2000).  This law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supersedes the decision of 
the United States Court of Appeals for Veterans Claims 
(Court) in Morton v. West, 12 Vet. App. 477 (1999), withdrawn 
sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 
2000) (per curiam order) (holding that VA cannot assist in 
the development of a claim that is not well grounded).  The 
new law also includes an enhanced duty to notify a claimant 
as to the information and evidence necessary to substantiate 
a claim for VA benefits.  The VCAA was implemented with the 
adoption of new regulations.  See 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a); see also Disabled American 
Veterans v. Sec'y of Veterans Affairs, Nos. 02-7304, -7305, -
7316, 2003 U.S. App. LEXIS 8275 (Fed. Cir. May 1, 2003); 
VAOPGCPREC 1-2003 (May 21, 2003).  For the reasons provided 
below, the Board finds that its consideration of the 
regulations do not prejudice the appellant.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993). 

The VCAA is applicable to claims filed on or after the date 
of enactment, November 9, 2000, or filed before the date of 
enactment and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, 2099 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).   In this case, the Board 
finds that VA's duties have been fulfilled.  

First, VA has a duty to notify the appellant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C. §§ 5102 and 5103 (West 2002).  The appellant was 
notified in the November 2001 decision, and the statement of 
the case (SOC), that the criteria for reimbursement of 
unauthorized medical expenses provided to the veteran at the 
Bonati Institute on September 25, 2000, October 5, 2000, 
October 10, 2000, and October 12, 2000 have not been met.  
Those are the key issues in this case, and the rating 
decision and the SOC informed him of the evidence that was 
needed to substantiate his claim.  VA has no outstanding duty 
to inform the appellant that any additional information or 
evidence is needed.  Based on the foregoing, the Board 
concludes that the appellant has been informed of the 
information and evidence needed to substantiate his claim and 
that VA has complied with its notification requirements.

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C. 
§ 5103A (West 2002).  In this regard, the RO has obtained the 
medical records pertaining to the private health care 
treatment in issue.  It does not appear that there are any 
identified and relevant records which have not been obtained.  
The veteran has not asserted that any relevant evidence has 
not been associated with the claims files, or that any 
additional development is required.  In addition, in a 
letter, dated in December 2001, the Board notified the 
veteran of the provisions of the VCAA.  The letter informed 
him that, provided certain criteria were met, VA would make 
reasonable efforts to obtain relevant records, including 
private records, employment records, or records from state or 
local government agencies.  He was notified that VA would 
obtain records from Federal agencies unless it became futile, 
or the requested records were determined not to exist.  See 
38 C.F.R. § 3.159(c)(1-3) (2002).  In a letter, received in 
March 2003, the veteran indicated that there was no 
additional evidence that needed to be associated with the 
claims files.  The Board therefore finds that VA has complied 
with its duty to notify the appellant of his duties to obtain 
evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  Based on the foregoing, the Board finds that there 
is no reasonable possibility that any further assistance 
would aid the appellant in substantiating this claim.  

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
notify and to assist the appellant in this case.  Further 
development and further expending of VA's resources is not 
warranted.  


II.  Reimbursement

The veteran asserts that the criteria for reimbursement of 
unauthorized medical expenses provided to him at the Bonati 
Institute on September 25, 2000, October 5, 2000, October 10, 
2000, and October 12, 2000 have been met.  In particular, he 
has testified that he was in such so much pain that "I was 
ready to commit suicide," and that his private physician 
overlooked the notification requirement through no fault of 
the veteran's.  He further argues that he did not think that 
written approval was required because written approval had 
not been required for reimbursement of his carpal tunnel 
syndrome surgery, which he had undergone a few months prior 
to his treatment at the Bonati Institute.  Finally, with 
regard to the October 10, 2000 surgical treatment in issue, 
he argues that just prior to his surgery a VA employee stated 
over the phone that payment had been approved, and that the 
Chief of Orthopedics assured him that he would personally 
take the veteran's paperwork to Fee Basis.  See generally 
veteran's letter, received in December 2000; transcript of 
hearing, held in September 2002.  

An "initial evaluation" report from the Gulf Coast 
Orthopaedic Center ("GCOC") (apparently in affiliation with 
the Bonati Institute), dated September 25, 2000, shows that 
the veteran was treated that same day for complaints of neck 
and shoulder pain.  The report notes that the veteran stated 
that he had been seen by his wife's orthopedic surgeon, Dr. 
Gilman in May, and that Dr. Gilman  referred the veteran to 
Dr. Caplan.  The reports further indicate that the veteran 
stated that "he could not get an appointment with Dr. Caplan 
for a month," that he had been receiving chiropractic care 
from a private health care provider, Dr. Pitts, who 
recommended that he be sent to the Bonati Institute for 
evaluation and treatment.  The impressions noted neck pain 
with radiculopathy at several cervical spine vertebrae, 
several bulging discs in the cervical spine, and other 
cervical spine pathology.  Surgery was recommended.  

A GCOC report, dated October 5, 2000, indicates that the 
veteran received a neurological consultation at the request 
of Dr. Pitts, based on complaints of neck pain.  The 
diagnoses were right cervical radiculopathy at C5 on the 
left, right frozen shoulder, and carpal tunnel syndrome.  

A GCOC report, dated October 10, 2000, indicates that the 
veteran underwent a cervical discogram at C6-C7.  

There is no GCOC report dated October 12, 2000.  However, a 
"Medicare Summary Notice," dated November 10, 2000, 
indicates that the veteran was billed for a magnetic image 
(MRI) of his cervical spine on that date.  Overall, the 
summary indicates that the veteran was billed for treatment 
at GCOC that was provided on multiple occasions between 
September 25, 2000 and October 17, 2000, to include treatment 
on September 25, 2000, October 5, 2000, and October 10, 2000.  

In November 2000, the North Florida-South Georgia Veterans 
Health System denied the veteran's claim of entitlement to 
payment or reimbursement of unauthorized medical expenses 
incurred at the Bonati Institute on September 25, 2000 (X-
rays), October 5, 2000 (consult, electrocardiogram, 
laboratory service and X-ray), October 10, 2000 (cervical 
surgery), and October 12, 2000 (MRI).  The decision indicates 
that the veteran's claim was denied because none of the 
listed services were pre-authorized for VA payment, and that 
VA was unaware of the treatment at the Bonati Institute until 
after surgery and other services were provided.  The letter 
states that the veteran was authorized to receive an 
evaluation from Dr. Gilman, and that Dr. Gilman should have 
assessed his need for neurosurgery and then submitted a 
treatment plan.  However, the letter states that the 
prescribed plan of Fee Basis care was not followed.  The 
veteran was further informed that VA and Medicare could not 
pay for the same episodes of care.  

Reimbursement for expenses not previously authorized is 
permitted only under the  following circumstances: (a) 
treatment was for (1) an adjudicated service-connected 
disability; (2) a nonservice-connected disability associated 
with and held to be aggravating an adjudicated service-
connected disability; (3) any disability of a veteran who is 
permanently and totally disabled as a result of a service-
connected disability; or (4) a veteran who is participating 
in a vocational rehabilitation program; and (b) such 
treatment was rendered in a medical emergency of such nature 
that delay would have been hazardous to life or health; and 
(c) VA or other Federal facilities were not feasibly 
available, and an attempt to use them beforehand would not 
have been reasonable, sound, wise, or practical.  38 U.S.C.A. 
§ 1728; 38 C.F.R. § 17.120.  

The U.S. Court of Appeals for Veterans Claims (Court) has 
observed that given the Congress' use of the conjunctive 
"and" in the statute, all three statutory requirements would 
have to be met before reimbursement could be authorized.  
Malone v. Gober, 10 Vet. App. 539, 547 (1997).

In this case, at the time of the treatments in issue, service 
connection was in effect for generalized anxiety disorder, 
depressive neurosis, which had been evaluated as 100 percent 
disabling for many years.  The veteran is considered 
permanently and totally disabled as a result of a service-
connected disability.  See 38 C.F.R. § 17.120(a).  

The Board finds that all criteria for reimbursement of 
unauthorized medical expenses provided at the Bonati 
Institute on September 25, 2000, October 5, 2000, October 10, 
2000, and October 12, 2000 have not been met.  On the dates 
in issue, the veteran was treated for neck pain with 
radiculopathy at several cervical spine vertebrae, several 
bulging discs in the cervical spine, and other cervical spine 
pathology.  He underwent a cervical discogram at C6-C7.  
There is no medical evidence to support the conclusion that 
the treatments in issue were rendered in a medical emergency 
of such nature that delay would have been hazardous to life 
or health.  See 38 U.S.C.A. § 1728; 38 C.F.R. § 17.120(b).  
Furthermore, it is clear that none of the treatments were 
authorized in advance.  Specifically, review of the Veterans 
Health System's November 2000 decision indicates only that 
the veteran had been authorized to receive an evaluation from 
Dr. G, and that Dr. G should have assessed his need for 
neurosurgery and then submitted a treatment plan.  This was 
not done.  Instead, the veteran sought treatment at the 
Bonati Institute after being referred there by his 
chiropractor, Dr. Pitts.  Dr. Pitts was not providing 
authorized VA care for the veteran.  In this regard, although 
the veteran stated that Dr. Caplan was "not available," the 
SOC indicates that the veteran had, in fact, scheduled an 
appointment with Dr. Caplan on October 10, 2000, but that he 
failed to report.  In any event, the prescribed plan of Fee 
Basis care was not followed.  The veteran was further 
informed that VA and Medicare could not pay for the same 
episodes of care.  

In summary, the evidence does not show that the veteran's 
treatment at the Bonati Institute was authorized, or that it 
was rendered in a medical emergency of such nature that delay 
would have been hazardous to life or health.  To the extent 
that it has been argued that one or more VA employees assured 
the veteran that his care at the Bonati Institute would be 
approved, there is no objective evidence in the record to 
corroborate this argument.  In any event, the Board is bound 
by the law.  The Board has no authority to grant benefits to 
achieve what it thinks would be an equitable result.  See 38 
U.S.C.A. §§ 503, 7104; Harvey v. Brown, 6 Vet. App. 416, 425 
(1994); see also Smith v. Derwinski, 2 Vet. App. 429, 432-33 
(1992).  Accordingly, the Board finds that the preponderance 
of the evidence is against the claim.  As the preponderance 
of the evidence is against the claim, the benefit of the 
doubt doctrine is not applicable, and the claim must be 
denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).  


ORDER

Reimbursement or payment of the cost of unauthorized private 
medical services associated with treatment at the Bonati 
Institute on September 25, 2000, October 5, 2000, October 10, 
2000, and October 12, 2000 is denied.  



		
	C. W. SYMANSKI
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

